The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                   SUMMARY
                                                                April 28, 2022

                                2022COA47

No.18CA0525, People v. Sanders — Judges — Code of Judicial
Conduct — Disqualification — Impartiality; Juries — Batson
Challenges

     A division of the court of appeals considers whether, in light of

the holding in Richardson v. People, 2020 CO 46, a litigant may

properly rely on C.J.C. 2.11(A) to move for disqualification of a

judge due to an appearance of partiality. The division concludes

that, where the issue is preserved, reliance on Rule 2.11(A) remains

proper. The division further concludes that even if a judge is

impartial, a disqualifying appearance of partiality may arise where,

as here, a judge presiding over a criminal case has experienced

criminal conduct similar to the conduct at issue in the case before

her. However, disqualification on these grounds is generally not
required if the prior criminal conduct was remote and

distinguishable.

     The division also concludes that a trial court does not commit

plain error when it reseats a stricken juror after a successful Batson

challenge. Batson v. Kentucky, 476 U.S. 79, 99 n.4 (1986). The

division determines that, under the circumstances of this case,

reseating the stricken juror was the only complete remedy for the

wrongful challenge. People v. Valera-Castillo, 2021 COA 91, ¶ 12.
COLORADO COURT OF APPEALS                                         2022COA47


Court of Appeals No. 18CA0525
El Paso County District Court No. 17CR760
Honorable Barbara L. Hughes, Judge


The People of the State of Colorado,

Plaintiff-Appellee,

v.

Khalil Jamandre Sanders,

Defendant-Appellant.


                            JUDGMENT AFFIRMED

                                  Division IV
                         Opinion by JUDGE RICHMAN
                              Grove, J., concurs
                          Tow, J., specially concurs

                           Announced April 28, 2022


Philip J. Weiser, Attorney General, Paul Koehler, First Assistant Attorney
General, Denver, Colorado, for Plaintiff-Appellee

Megan A. Ring, Colorado State Public Defender, Tracy C. Renner, Deputy State
Public Defender, Denver, Colorado, for Defendant-Appellant
¶1    Defendant, Khalil Jamandre Sanders, appeals the judgment of

 conviction entered on jury verdicts finding him guilty of first degree

 extreme indifference assault, illegal discharge of a firearm, and

 menacing.1 We affirm the judgment of conviction.

                           I.   Background

¶2    Sanders shot another motorist during a road rage incident. At

 the time of the shooting, he was driving down a two-lane road that

 narrowed to one lane. Jamie Vasquez, who was in the adjacent

 lane, aggressively and repeatedly cut Sanders off in an apparent

 attempt to keep him from passing her. In response, Sanders

 partially rolled down his window, thrust his gun through the

 opening, and fired a shot at Vasquez’s car. The bullet hit Vasquez,

 causing serious injury.

¶3    The jury convicted Sanders of the tried charges and made

 findings that supported crime of violence sentence enhancers. On

 appeal, he contends that the trial court made several errors and




 1Sanders was also charged with possession of a weapon by a
 previous offender. He pleaded guilty to this charge and does not
 appeal this conviction.

                                    1
 violated his constitutional rights to due process and a fair trial. We

 address each contention in turn.

                  II.   Disqualification of Trial Judge

                          A.    Relevant Facts

¶4    Shortly after Sanders was charged, a district judge was

 assigned to his case. Approximately ten months later, at the close

 of the People’s voir dire, the judge disclosed the following to counsel

 outside the presence of the venire:

            A few years ago I was driving . . . and I was
            shot at. Four bullets, one hit the car. There
            was not another person in the car, but . . .
            there were people in the middle of the road
            about to go into my lane. It looked like they
            were fighting, and I beeped my horn to get out
            of the way and I hear pop, pop, pop, ping, and
            it hit the spoiler on my car. I had to duck. . . .
            I feel like you need to understand there was a
            case filed. There was a . . . police report, but
            there was never any filing of any charges.
            There was never any person that was identified
            as the shooter.

¶5    Defense counsel moved for the judge’s disqualification

 pursuant to section 16-6-201(1)(d), C.R.S. 2021, and Sanders’s

 constitutional rights to due process and a fair trial. Defense

 counsel stated, “I don’t believe at this point that the Court can be

 unprejudiced with respect to the facts of this case based on her own


                                    2
 personal experiences. . . .”2 Defense counsel also moved for a

 mistrial and leave to file a motion for a change of judge.

¶6    In an oral ruling, the judge denied the motions, stating that

 she (1) was not interested or prejudiced in any way; (2) had made

 the record out of an abundance of caution; (3) had no familiarity

 with Sanders; (4) was not familiar with any witnesses in this case as

 a result of her prior case; and (5) had “presided over numerous

 cases involving weapons, including guns and including cars” since

 the incident. The judge also noted that the incident did not involve

 two cars, occurred about three years earlier, and did not involve

 road rage.

¶7    On appeal, Sanders renews his trial arguments, asserting that

 a judge in a criminal case should be disqualified when she has

 experienced criminal conduct similar to the conduct at issue in the

 case before her.




 2It is not clear whether defense counsel was arguing that the judge
 was biased or was alleging an appearance of bias. Apparently
 perceiving the concern to be actual bias, the judge addressed only
 actual bias in her ruling.

                                    3
              B.    Standard of Review and Preservation

¶8    We review de novo whether a motion to disqualify a judge

 raises legally sufficient grounds for disqualification. People v.

 Roehrs, 2019 COA 31, ¶ 7.

¶9    As an initial matter, although a motion for disqualification

 generally must be supported by affidavits and made within fourteen

 days of a judge’s assignment, we conclude that procedural

 deficiencies do not preclude our review here. See § 16-6-201(3)

 (requiring affidavits); Crim. P. 21 (requiring affidavits and good

 cause for late-filed motions). The motion was made after the

 fourteen-day deadline, but defense counsel raised the issue as soon

 as she learned the pertinent facts. It was therefore timely. People

 v. Dist. Ct., 192 Colo. 503, 507, 560 P.2d 828, 831 (1977). The

 motion was also based solely on disclosures made in open court

 and arose due to the court’s post-disclosure invitation to make an

 immediate record. Under these circumstances, the issue was

 preserved. See People in Interest of C.Y., 2018 COA 50, ¶ 12

 (finding the issue preserved under similar circumstances).




                                    4
                          C.   Law and Analysis

¶ 10   Unless the law precludes her participation, a judge has a duty

  to sit on a case once it is assigned. People v. Thoro Prods. Co., 45

  P.3d 737, 747 (Colo. App. 2001). Sanders bases his arguments on

  constitutional, legislative, and judicial limits on this duty to preside,

  arguing that each layer of limitation requires disqualification.

¶ 11   The outermost layer, which places the narrowest constraints

  on judges, requires that a judge be disqualified only when her

  participation violates constitutional due process guarantees.3

  Williams v. Pennsylvania, 579 U.S. 1, 4 (2016); No Laporte Gravel

  Corp. v. Bd. of Cnty. Comm’rs, 2022 COA 6M, ¶ 2 (noting that the

  Due Process Clause marks “the outer limits for judicial

  disqualifications”). Due process is satisfied when a judge holds no

  actual bias. Williams, 579 U.S. at 8. Here, Sanders does not

  challenge the finding that the judge held no actual bias. Given this

  finding, the judge’s participation was not a violation of due process.




  3Sanders raised both federal and state constitutional due process
  concerns. However, he makes no argument that the Colorado
  Constitution provides greater due process protections than the
  United States Constitution. Therefore, we undertake no separate
  analysis of Colorado constitutional law.

                                     5
¶ 12   Colorado statutes and rules provide another layer of

  protection. Pursuant to section 16-6-201(1)(d), a judge “shall be

  disqualified to hear or try a case if . . . [sh]e is in any way interested

  or prejudiced with respect to the case, the parties, or counsel.” See

  also Crim. P. 21(b). Like the Due Process Clause, this statute and

  rule, by their terms, only protect litigants from participation by a

  judge with actual bias. See Roehrs, ¶ 10 (stating that C.J.C. 2.11(A)

  “goes further” than section 16-6-201(1)(d) and Crim. P. 21(b)

  because it permits challenges not grounded on actual bias); People

  v. Jennings, 2021 COA 112, ¶¶ 18-20 (distinguishing actual bias

  from the appearance of bias and citing section 16-6-201(1)(d) and

  Crim. P. 21(b) as prohibiting actual bias). Thus, neither the statute

  nor Crim. P. 21(b) requires disqualification here.

¶ 13   Perhaps in recognition of this fact, Sanders essentially

  grounds his substantive appellate arguments on C.J.C. 2.11(A),

  which provides the broadest bases for recusal. Rule 2.11(A) states

  that a judge “shall disqualify himself or herself in any proceeding in

  which the judge’s impartiality might reasonably be questioned . . . .”

  This standard is objective and requires disqualification whenever a

  “reasonable observer might have doubts about the judge’s


                                      6
  impartiality.” People in Interest of A.G., 262 P.3d 646, 650 (Colo.

  2011). The rule prohibits a judge from participating when her

  involvement raises the appearance of bias, even if she has no actual

  bias. Id.

¶ 14   The People argue that Rule 2.11(A) cannot justify reversal

  because, in Richardson v. People, 2020 CO 46, ¶ 39, the supreme

  court emphasized that judicial ethics rules are intended to preserve

  public confidence, not to protect the individual rights of litigants.

  Thus, “in the absence of evidence demonstrating actual judicial bias

  or prejudice, a trial judge’s potential violation of these rules does

  not mandate reversal.” Id.

¶ 15   We do not read Richardson to preclude consideration of the

  Code of Judicial Conduct (C.J.C.) with respect to disqualification.

  While Richardson held that a violation of the C.J.C. does not always

  mandate reversal, the Richardson court was addressing whether a

  judge must, sua sponte, recuse herself when a party has waived

  disqualification despite an appearance of bias. Id. at ¶¶ 35-39; see

  C.J.C. 2.11(C). Thus, Richardson turned, in part, on waiver issues

  not relevant here.




                                     7
¶ 16   Copious precedent, which was not explicitly overruled in

  Richardson, suggests reversal may be warranted when a party

  moves for disqualification due to an appearance of bias and the

  judge, in fact, had a duty to disqualify herself. See, e.g., A.G., 262

  P.3d at 650; People v. Julien, 47 P.3d 1194, 1197 (Colo. 2002) (“A

  judge must also consider the Code of Judicial Conduct sua sponte

  or in response to a disqualification motion in determining whether

  to serve on the case.”); Zoline v. Telluride Lodge Ass’n, 732 P.2d 635,

  640 (Colo. 1987) (considering the C.J.C. and concluding that “[e]ven

  if the judge’s pecuniary interests alone were not grounds for

  disqualification, the facts give rise to the appearance of impropriety

  that requires us to reverse”); Wright v. Dist. Ct., 731 P.2d 661,

  663-64 (Colo. 1987) (requiring disqualification due, in part, to an

  appearance of impropriety). Thus, Sanders may properly base his

  arguments on Rule 2.11(A).

¶ 17   Nonetheless, we perceive no disqualifying appearance of bias

  here. Sanders has not cited, and we have not found, any Colorado

  precedent holding that an appearance of bias arises whenever a

  judge presiding over a criminal case has experienced criminal

  conduct similar to the conduct at issue. Such a bright line rule is


                                     8
  too great an encroachment on a judge’s duty to impartially preside

  over her assigned cases. See State v. Tappa, 2002 WI App 303,

  ¶ 14 (noting the impracticality of requiring a judge to disclose any

  crime of which she was ever a victim, regardless of how much time

  has passed); see also State v. Asta, 2018 UT App 220, ¶ 21 (noting

  that the Utah Code of Judicial Conduct may require recusal based

  on an appearance of partiality, and stating, “it cannot be that, in all

  cases involving all crimes, a judge must disqualify herself if she has

  previously been the victim of any similar crime”).

¶ 18   Although Colorado courts have not considered whether there

  is an improper appearance of partiality when a judge has

  experienced criminal conduct similar to the conduct at issue, our

  review of analogous cases from other states reveals that the

  necessity of disqualification depends largely on the remoteness of

  the prior incident and the degree of similarity between the prior

  incident and the charged conduct. See State v. Mann, 512 N.W.2d

  528, 532 (Iowa 1994) (applying the Iowa Code of Judicial Conduct,

  which requires recusal when “the judge’s impartiality might

  reasonably be questioned,” and concluding that a judge could sit on

  a child sexual assault case despite being sexually abused as a child


                                     9
  because his experiences were remote and factually distinguishable)

  (citation omitted); Bishop v. State, 98 A.3d 317, 331 (Md. Ct. Spec.

  App. 2014) (determining that, although he had been the victim of a

  murder-for-hire plot, a judge was not required to recuse himself

  from a murder-for-hire case due to an appearance of impropriety

  because the facts of each case were materially different); Asta, ¶ 21

  (concluding that a judge who had been a burglary victim could sit

  on a burglary case in the absence of a showing that the crimes

  shared compelling factual similarities).

¶ 19   Here, all the record reflects is that the judge was driving when

  shots were fired and at least one shot hit her car. Although

  similarities between the criminal conduct experienced by the judge

  and Sanders’s charged conduct are material to whether there was a

  disqualifying appearance of bias, such similarities are not

  dispositive. We must also consider facts that distinguish the prior

  incident. We find it significant that the judge was not actually shot

  or injured in the prior incident, and there was no indication that

  she was the target of the shooter or that shots were fired due to

  road rage. In addition, the incident occurred three years earlier and

  did not result in charges or a trial. Given the remoteness of the


                                    10
  incident and the material differences between the conduct charged

  in this case and the conduct described by the judge, we conclude

  there is no appearance of partiality that would lead a reasonable

  observer to doubt the judge’s impartiality. Therefore,

  disqualification was not required.

                          III.   Batson Violation

                           A.    Relevant Facts

¶ 20   At the close of voir dire, as the parties exercised their

  peremptory challenges, Juror W was called to the jury box to

  replace an excused juror. The People immediately exercised a

  peremptory challenge to Juror W, and the defense raised a Batson

  challenge. See Batson v. Kentucky, 476 U.S. 79 (1986) (prohibiting

  racial discrimination in the jury selection process). At a bench

  conference, defense counsel asserted that the strike was racially

  motivated. As proof she noted that, like Sanders, Juror W is Black.

  She also noted that the venire included only three Black jurors out

  of sixty. The People set forth a purported neutral reason for the

  strike. Finding that the record did not support the People’s

  assertions, the court sustained the Batson challenge, ended the




                                     11
  bench conference, and reseated Juror W without any further

  objection or explanation to the empaneled venire.

¶ 21   Juror W served on the jury on the first day of trial. The jury

  was instructed to return two days later at 8:20 a.m. On the next

  day of trial, by approximately 8:45 a.m., Juror W had not appeared.

  The court stated that it was having trouble contacting her, and the

  parties agreed to a recess. After the break, the court explained to

  counsel that Juror W had given the court the wrong phone number.

  Even so, the court had determined that Juror W was on her way to

  the courthouse, but she was still on a bus awaiting transfer. The

  following discussion ensued:

            Court: So I understand Counsel wants to keep
            proceeding without [Juror W].

            People: That’s correct, Your Honor. We have
            two alternates.

            Defense: That’s fine, Your Honor.

  The trial then proceeded without Juror W.

¶ 22   Sanders now asserts that the trial court committed structural

  error by (1) reseating Juror W after the Batson challenge was

  sustained rather than discharging the entire venire and restarting




                                   12
  the jury selection process; and (2) proceeding without Juror W on

  the second day of trial.

                         B.    Law and Analysis

                        1.    Reseating of Juror W

¶ 23   We first consider Sanders’s assertion that the trial court’s

  decision to reseat Juror W was erroneous.4 Although he did not

  object when Juror W was reseated and therefore forfeited his

  argument, he raises the contention on appeal, and we will review for

  plain error. People v. Rediger, 2018 CO 32, ¶ 40.

¶ 24   The Colorado Supreme Court has not squarely addressed the

  appropriate remedy for Batson violations or the relevant standard of

  reversal. People v. Wilson, 2015 CO 54M, ¶ 9 n.3 (concluding that

  no Batson violation occurred and declining to “address whether

  such a violation constitutes structural error”). However, in Batson

  itself, the Supreme Court of the United States discussed the

  propriety of reseating a challenged juror:




  4 Sanders argues that reseating Juror W was a “structural error”
  that requires automatic reversal because it affected the framework
  of the trial. People v. Vigil, 2013 COA 102, ¶ 31. We disagree that
  this type of error is among the errors that have been recognized as
  structural. Id.

                                    13
             [W]e express no view on whether it is more
             appropriate in a particular case . . . for the trial
             court to discharge the venire and select a new
             jury from a panel not previously associated
             with the case, or to disallow the discriminatory
             challenges and resume selection with the
             improperly challenged jurors reinstated on the
             venire.

  Batson, 476 U.S. at 99 n.24 (emphasis added) (citation omitted).

  Thus it acknowledged that in “a particular case” either dismissing

  the venire or reseating the juror may be “more appropriate.” Id.

  (emphasis added). By implication, both remedies are “appropriate”

  under the Constitution and left to the discretion of the trial judge.

  See id. In light of this language, we conclude that reseating Juror

  W was not error, plain or otherwise.

¶ 25   Our conclusion that reseating Juror W was not erroneous is

  also supported by existing precedent. The trial court followed a

  procedure that was later approved in People v. Valera-Castillo, 2021

  COA 91, ¶ 12. There, the division explained that a Batson

  challenge must be made “while the trial court has the ability to

  correct the error by disallowing the offending strike.” Id. It can do

  so, the division reasoned, by declining to release the stricken juror

  from jury service and requiring her to remain in the courtroom until



                                      14
  all peremptory strikes have been exercised. According to the

  division, this procedure is proper because “reseating is the only

  effective way to protect the equal protection rights of all parties

  involved.” Id.

¶ 26   We agree with the Valera-Castillo division’s reasoning and

  conclude that reinstating the challenged juror appears to be the

  only complete remedy for a wrongful Batson challenge under the

  circumstances presented here. Otherwise, counsel making an

  improper challenge would have gotten what he desired — the

  dismissal of the challenged juror — although the objection to his

  conduct was sustained. Id. at ¶ 12 n.4 (noting that starting over

  gives the party that improperly exercised a strike the outcome it

  sought). Indeed, any other result could encourage unscrupulous

  counsel to provoke Batson challenges through knowingly improper

  peremptory strikes. Assuming such challenges are sustained,

  counsel will have obtained, by improper means, the dismissal of a

  qualified venire simply because they found it undesirable.

¶ 27   Reseating Juror W was appropriate in this case because we

  have no reason to suspect the other jurors knew why Juror W was

  stricken and reseated. The relevant discussion occurred at a bench


                                     15
  conference out of the jury’s hearing. Thus, any possibility the jury

  knew the reason for the strike, and any potential prejudice arising

  from the challenge itself, was minimal. See Jones v. State, 683 A.2d

  520, 529 (Md. 1995) (noting that the likelihood of prejudice is

  minimal if counsel explains the reasons for the strike during a

  bench conference). The reseating of Juror W was not erroneous.

                       2.   Dismissal of Juror W

¶ 28   The People assert that Sanders waived his contention that

  Juror W’s later dismissal was erroneous. We agree.

¶ 29   Waiver occurs when a party intentionally relinquishes a

  known right or privilege. Rediger, ¶ 39. Here, the trial court asked

  the parties whether they had made an agreement to dismiss Juror

  W, alerting Sanders of the opportunity to object. The People

  confirmed that an agreement had been reached, and Sanders did

  not object. His counsel instead replied, “that’s fine.” Sanders’s

  explicit affirmation, through counsel, that he had no objection to

  Juror W’s dismissal and his implicit agreement that he had

  stipulated to her dismissal was an “unequivocal act indicative of a

  waiver.” Id. at ¶ 42 (quoting Dep’t of Health v. Donahue, 690 P.2d




                                   16
  243, 247 (Colo. 1984)). We therefore conclude that the issue is

  waived, and we decline to address it.5

          IV.   Jury Instructions Regarding the Absent Victim

                           A.   Relevant Facts

¶ 30   At the time of trial, Sanders had previous felony convictions.

  As the trial began, the People informed the court of a concern that

  the victim, Vasquez, who knew of Sanders’s background, would

  insist on testifying about his criminal history despite being

  instructed not to do so. However, although she was subpoenaed,

  Vasquez did not show up on the first day of trial. The People

  therefore requested, and the court issued, a warrant for her arrest.




  5 In his reply brief, Sanders argues that even if he waived the right
  to have Juror W sit on his petit jury, he has standing to raise Juror
  W’s right to serve. While we affirm that the Equal Protection Clause
  is violated when the State uses a peremptory challenge to exclude
  potential jurors on the basis of race, and that a defendant has
  standing to raise this issue on behalf of a juror, see Powers v. Ohio,
  499 U.S. 400, 409 (1991), Juror W’s right to sit on a jury is not at
  issue here. Juror W was, in fact, allowed to sit on the jury despite
  the State’s attempt to exclude her on the basis of race. Thus, no
  Batson violation remained once Juror W was reseated. Juror W’s
  later dismissal was due to her tardiness, an issue not implicating
  constitutional protections recognized in Powers or Batson.

                                    17
¶ 31   On the second day of trial, before Vasquez was found, defense

  counsel questioned the lead detective in this case. She asked him

  whether he was “aware that [the prosecutor] requested . . . an arrest

  warrant for the victim’s arrest.” The People objected and the court

  sustained the objection.

¶ 32   Later, Vasquez arrived, but she was not called as a witness.

  The People explained to the court and counsel that although she

  was present, when the prosecution met with her and instructed her

  not to testify regarding Sanders’s criminal history, she became irate

  and refused to sign a statement promising to comply. One of the

  prosecutors stated, “I’m afraid that if we put her on the stand that

  she would mistry this case. I can’t in good conscience put her on

  the stand.” The People asked the court to quash the warrant.

¶ 33   At the jury instruction conference, defense counsel noted that,

  to cure any prejudice caused by her question to the lead detective,

  the court had invited her to draft an additional instruction. The

  tendered instruction read:

            In deliberating, you may use the fact that the
            alleged victim absented herself, as a factor to
            consider in determining whether the District
            Attorney has met their burden. You may
            further consider, the fact that the District


                                   18
             Attorney has the power to subpoena witnesses
             and the ability to request a warrant for a
             failure to appear on a subpoena in deciding
             whether the District Attorney has proven his
             case beyond a reasonable doubt.

  The People objected to giving this instruction, and the court

  sustained the objection, noting that the reasonable doubt

  instruction already informed the jury that it could consider a lack of

  evidence in determining whether the People met their burden of

  proof.6 On appeal, Sanders contends that the trial court abused its

  discretion by declining to give his instruction because it properly

  stated the law.

                          B.    Law and Analysis

¶ 34   We review the jury instructions de novo to determine whether

  they correctly informed the jury of the law. As long as we are

  satisfied that the jury was adequately instructed on the law, we

  review the trial court’s decision to give or decline to give a particular

  instruction for an abuse of discretion. People v. Roberts-Bicking,




  6 The reasonable doubt instruction stated: “Reasonable doubt
  means doubt based on upon reason and common sense which
  arises from a fair and rational consideration of all the evidence, or
  the lack of evidence, in the case.”

                                     19
  2021 COA 12, ¶ 17. A court abuses its discretion when its ruling is

  manifestly arbitrary, unfair, or unreasonable. Id.

¶ 35   Contrary to Sanders’s contention, a trial court is not obligated

  to give any jury instruction submitted by the defendant simply

  because it correctly states the law. “An instruction with respect to

  a missing witness is appropriate only if the witness’ absence is due

  solely to the actions of the People.” People v. Raibon, 843 P.2d 46,

  51 (Colo. App. 1992). Here, both parties had the power to call

  Vasquez to testify and both chose not to do so in light of Vasquez’s

  unwillingness to comply with evidentiary constraints. Crim. P. 17.

  Thus, her absence was not the exclusive result of the People’s

  conduct, and the court was not required to give the proposed

  instruction. Raibon, 843 P.2d at 51.

¶ 36   Further, although Vasquez’s failure to testify was relevant to

  whether the People met their burden of proof, a trial court is not

  required to give a supplemental instruction that merely sets forth a

  principle already encompassed in the existing instructions. People

  v. Welsh, 176 P.3d 781, 787 (Colo. App. 2007). As the trial court

  correctly noted, the existing reasonable doubt instruction informed

  the jury it should consider a lack of evidence when rendering its


                                   20
  verdict. And, in closing argument, the defense was allowed to draw

  the jury’s attention to Vasquez’s absence.

¶ 37   For these reasons, we perceive no abuse of discretion by the

  trial court.

                     V.   Prosecutorial Misconduct

¶ 38   Finally, Sanders asserts that his trial was tainted by

  prosecutorial misconduct emanating from four groups of statements

  by the prosecutors. He did not object to these statements at trial.

                                A.    Law

¶ 39   When reviewing claims of prosecutorial misconduct, we engage

  in a two-step analysis. Wend v. People, 235 P.3d 1089, 1096 (Colo.

  2010).

¶ 40   We first determine whether the challenged statements were

  improper, considering the totality of the circumstances. Id.

  Whether statements were improper depends on their nature and

  whether the statements directed the jury’s attention toward

  considerations outside its purview. People v. Perea, 126 P.3d 241,

  247 (Colo. App. 2005). Counsel may comment on the evidence, the

  reasonable inferences to be drawn therefrom, and the instructions.

  Id. A prosecutor may also draw the jury’s attention to evidence that


                                     21
  raises questions about a witness’s credibility and, based on the

  evidence, draw reasonable inferences regarding the credibility of

  witnesses. Id.

¶ 41   If we determine that a prosecutor’s statements were improper,

  we consider whether the improper statements warrant reversal

  under the applicable standard of review. Wend, 235 P.3d at 1096.

  Where, as here, plain error review applies, we reverse “only when an

  error so undermines the fundamental fairness of the trial itself as to

  cast serious doubt on the reliability of the jury’s verdict.” Domingo-

  Gomez v. People, 125 P.3d 1043, 1053 (Colo. 2005).

                         B.   Vasquez’s Absence

¶ 42   During rebuttal argument, one of the prosecutors discussed

  Vazquez’s absence from trial. He stated,

            The defense wants to know why [Vasquez] is
            not here. Would you like to see the person
            that did this to you? Do you want to face him?
            Would you want to talk to him about what
            happened to you that day, the feelings you felt,
            the insecurities that you have now? Is it any
            surprise that she’s not here? No. It’s not.

¶ 43   Sanders asserts that these statements were improper because

  the prosecutor (1) asked the jury to sympathize with Vasquez and

  put themselves in her place; (2) misrepresented Vasquez’s motives


                                    22
  for failing to testify; and (3) suggested that, given her distress, it

  would be unfair to compel her to testify, thereby making an

  improper comment on his constitutional right to confront adverse

  witnesses. See U.S. Const. amend. VI. We are not persuaded.

¶ 44   Colorado courts have indeed deemed it improper, in the guilt

  phase of a criminal trial, for a prosecutor to direct the jury to follow

  the “golden rule” and imagine themselves in the victim’s place.

  People v. Rodriguez, 794 P.2d 965, 973 (Colo. 1990). However,

  prosecutors are afforded considerable latitude when they are

  replying to arguments made by the defense. People v. Lovato, 2014

  COA 113, ¶ 63. When determining whether arguments were

  improper, courts must “weigh the effect of those remarks on the

  trial, and also take into account defense counsel’s ‘opening salvo.’”

  Id. (quoting Perea, 126 P.3d at 247).

¶ 45   Here, defense counsel’s opening salvo involved telling the jury,

  inaccurately, that it was up to the People to bring in the alleged

  victim so that the jury could judge her credibility. People v. Walters,

  821 P.2d 887, 889 (Colo. App. 1991) (holding there is no

  constitutional requirement that crime victims testify); Crim. P. 17

  (stating that both parties may subpoena witnesses). Defense


                                      23
  counsel also asked the jury to consider the import of Vasquez’s

  absence, imploring it to evaluate, “[W]hat does she have to hide? . . .

  What does she have to say about her dangerous and aggressive

  driving behavior?” Given defense counsel’s willingness to impute

  hypothetical motives to Vasquez (despite her knowledge of

  Vasquez’s true motives) and to misstate the law, we cannot say it

  was improper for the prosecutor to reply with hypothetical

  questions that implied different motives. Further, because the

  arguments presented were hypothetical, we do not view them as

  misrepresenting Vasquez’s actual motives to the jury. Because they

  were made in response to similar defense arguments, it is also clear

  that the prosecutor was not commenting on the right to confront

  adverse witnesses.

                          C.    Burden of Proof

¶ 46   As one of the prosecutors began her closing argument, she

  reminded the jury that assault in the first degree was the most

  serious charge Sanders faced. She then stated,

            Now this is just like an equation. X plus Y
            equals Z. This is the formula you get to follow.
            Or if you’re a baker like me, you have
            ingredients to make a cake. You got all the



                                    24
             ingredients; you put them in the right order,
             you get a cake at the end.

  Later, the prosecutor said, “All the evidence you heard are pieces for

  the puzzle. This is the final puzzle.”

¶ 47   Sanders contends that these statements improperly trivialized

  the People’s burden of proof. We disagree.

¶ 48   Comparing the People’s burden of proof to simple activities is

  generally improper, or at least problematic, especially if the

  prosecutor quantifies how much doubt is “reasonable doubt” or

  trivializes the People’s burden. See People v. Camarigg, 2017 COA

  115M, ¶¶ 44-47 (noting that the use of a puzzle analogy can be

  problematic, especially if the speaker quantifies the concept of

  reasonable doubt); see also Tibbels v. People, 2022 CO 1, ¶ 49

  (concluding that a judge’s use of a crack-in-the-foundation

  illustration to explain reasonable doubt improperly lowered the

  People’s burden of proof).

¶ 49   But in this case, no such comparison was made. When the

  prosecutor raised these analogies, she was telling the jury that it

  had to consider each element of each charge in determining

  whether Sanders was guilty. Puzzle analogies, and analogies like it,



                                    25
  are not improper when used in this context, especially where there

  was no attempt to quantify the amount of proof necessary to solve

  the puzzle. The prosecutor’s comments did not trivialize the

  People’s burden.

                         D.   Personal Opinions

¶ 50   During closing argument, defense counsel stated that she

  wanted the jury to hold Sanders “accountable” for the assault. She

  asserted, however, that he should not be convicted of first degree

  assault because he acted in a sudden heat of passion.

¶ 51   In rebuttal, one of the prosecutors stated, “I want you to ask

  yourselves is Mr. Sanders interested in being held accountable or

  being held accountable by what he thinks I can prove?” He then

  repeated the phrase, “I can prove . . . .” numerous times. The

  prosecutor also compared the credibility of an adverse witness with

  Sanders’s credibility, implying that the witness was more credible.

¶ 52   Sanders asserts that these arguments constituted improper

  personal opinions because the prosecutor encouraged the jury to

  rely on what he had personally proven, and he expressed an

  opinion on the truth or falsity of testimony.




                                    26
¶ 53   A prosecutor may not express a personal belief in the truth or

  falsity of testimony, but he may draw reasonable inferences about

  the credibility of witnesses based on the evidence. Wilson v. People,

  743 P.2d 415, 419 (Colo. 1987). Here, when the prosecutor

  asserted that he could prove certain propositions or facts, and when

  he discussed credibility, he tied his statements to specific pieces of

  evidence. We therefore view these comments as reasonable

  inferences regarding the credibility of witnesses based on the

  evidence. People v. Rogers, 220 P.3d 931, 938 (Colo. App. 1997)

  (noting that a prosecutor’s commentary about what the People

  could prove, when tied to specific evidence, was not improper),

  overruled on other grounds by Garcia v. People, 2022 CO 6. Further,

  although ill-advised, a prosecutor’s use of the first person singular

  does not automatically transform his expression of confidence into

  a personal opinion. People v. Fears, 962 P.2d 272, 285 (Colo. App.

  1997) (concluding that although the prosecutor referred to himself

  in the first person singular, this fact did not turn otherwise proper

  arguments into improper vouching for the credibility of witnesses).




                                    27
                        E.   Misstatements of Law

¶ 54   Finally, Sanders asserts that one of the prosecutors

  improperly told the jury during rebuttal argument, “I don’t want you

  to consider what Khalil Sanders considered[.] I want you to

  consider the evidence put before you. I want you to give it the

  weight you think it’s due.” Sanders contends that the import of this

  statement was that his testimony was not evidence the jury should

  consider. A statement to that effect is inaccurate, and Sanders

  correctly points out that a prosecutor should not misstate the law.

  People v. McMinn, 2013 COA 94, ¶ 62. When read in context,

  however, this statement was merely a clumsy attempt to refocus the

  jury’s attention on favorable evidence in response to defense

  counsel’s closing argument. Perea, 126 P.3d at 248 (noting that a

  prosecutor may attempt to draw the jury’s attention to back to

  relevant evidence).

¶ 55   We perceive no error, much less plain error, by the trial court.

                             VI.   Conclusion

¶ 56   Perceiving no reversible error, we affirm the judgment.

       JUDGE GROVE concurs.

       JUDGE TOW specially concurs.


                                    28
       JUDGE TOW, specially concurring.

¶ 57   I agree that the trial court committed no error by reseating

  Juror W and by declining to give the defense-tendered jury

  instruction regarding the witness’s absence. I also agree that the

  prosecutors did not engage in prosecutorial misconduct. Thus, I

  concur in Parts III, IV, and V of the majority opinion.

¶ 58   I also agree that there was no appearance of partiality, and

  thus the trial court did not err by denying the motion for

  disqualification.

¶ 59   I write separately because much of the majority’s analysis in

  Part II.C is merely an advisory opinion. Given that we conclude

  that there was no appearance of partiality, we need not address

  whether reversal would be required had there been one.

¶ 60   That question is not an easy one to answer. Our supreme

  court recently has held that “in the absence of evidence

  demonstrating actual judicial bias or prejudice, a trial judge’s

  potential violation of [the Code of Judicial Conduct] does not

  mandate reversal.” Richardson v. People, 2020 CO 46, ¶ 39.

  Further elucidating the point, the supreme court said, “[i]n contrast

  to judicial canons seeking to prevent the appearance of impropriety,


                                    29
  laws requiring disqualification of a biased or prejudiced judge are

  designed to ensure that litigants receive a fair, impartial trial.” Id.

  (quoting People in Interest of A.G., 262 P.3d 646, 652 (Colo. 2011)).

  The import of this observation, at least arguably, is that reversal is

  not appropriate for a mere appearance of impropriety because the

  defendant’s trial was not presided over by a judge with actual bias

  or prejudice.

¶ 61   On the other hand, the supreme court did not say, at least

  explicitly, that reversal in such a case would never be warranted.

¶ 62   In short, the post-Richardson landscape has not been charted.

  But in light of our determination that there was no appearance of

  impropriety at all, our journey does not take us into that territory.

  We, therefore, should not endeavor to unnecessarily map it.




                                     30